Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gardiner, Austin on 3/22/21.

The application has been amended as follows:

A computer, comprising:
a casing including a first casing portion and a second casing portion;
a fastener, the fastener including:
a head;
a first shoulder, the first shoulder to engage the first casing portion when the fastener couples the first and second casing portions; 
a body with threads; 
a second shoulder between the head and the body; 
a lock located between the second casing portion and the second shoulder of the fastener; and
a biasing element around the fastener, the fastener to extend through the first casing portion and to engage the second casing portion by the threads, the biasing element to be positioned between the first casing portion and the lock ,[[ and]] to deter vibrations transmitted from the first casing portion to the fastener from , and to be compressible between the lock and the first casing portion. 

Claim 6: change “claim 4” to -claim 1--.
Claims 8-10: change “claim 7” to –claim 1--. 
Claims 4-5, 7, 14-15: (canceled) 

Allowable Subject Matter
Claims 1-3, 6, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a fastener, the fastener including: a head; a first shoulder, the first shoulder to engage the first casing portion when the fastener couples the first and second casing portions; a body with threads; a second shoulder between the head and the body; a lock located between the second casing portion and the second shoulder of the fastener; and a biasing element surrounding around the fastener, the fastener to extend through the first casing portion and to engage the second casing portion by the threads, the biasing element to be positioned between the first casing portion and the lock the second casing portion to deter the first and second casing portions from engaging one another immediately adjacent the fastener, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Thau (US 20120027538) in view of Chen (US 20060023416), discloses a similar structure but does not configure to have the above limitations. The above prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841